Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.193   Page 1 of 72




                                                                 ATF000106
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.194   Page 2 of 72




                                                                 ATF000107
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.195   Page 3 of 72




                                                                 ATF000108
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.196   Page 4 of 72




                                                                 ATF000109
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.197   Page 5 of 72




                                                                 ATF000110
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.198   Page 6 of 72




                                                                 ATF000111
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.199   Page 7 of 72




                                                                 ATF000112
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.200   Page 8 of 72




                                                                 ATF000113
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.201   Page 9 of 72




                                                                 ATF000114
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.202   Page 10 of 72




                                                                  ATF000115
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.203   Page 11 of 72




                                                                  ATF000116
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.204   Page 12 of 72




                                                                  ATF000117
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.205   Page 13 of 72




                                                                  ATF000118
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.206   Page 14 of 72




                                                                  ATF000119
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.207   Page 15 of 72




                                                                  ATF000120
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.208   Page 16 of 72




                                                                  ATF000121
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.209   Page 17 of 72




                                                                  ATF000122
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.210   Page 18 of 72




                                                                  ATF000123
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.211   Page 19 of 72




                                                                  ATF000124
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.212   Page 20 of 72




                                                                  ATF000125
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.213   Page 21 of 72




                                                                  ATF000126
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.214   Page 22 of 72




                                                                  ATF000127
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.215   Page 23 of 72




                                                                  ATF000128
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.216   Page 24 of 72




                                                                  ATF000129
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.217   Page 25 of 72




                                                                  ATF000130
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.218   Page 26 of 72




                                                                  ATF000131
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.219   Page 27 of 72




                                                                  ATF000132
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.220   Page 28 of 72




                                                                  ATF000133
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.221   Page 29 of 72




                                                                  ATF000134
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.222   Page 30 of 72




                                                         ATF000135
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.223   Page 31 of 72




                                                         ATF000136
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.224   Page 32 of 72




                                                         ATF000137
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.225   Page 33 of 72




                                                         ATF000138
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.226   Page 34 of 72




                                                         ATF000139
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.227   Page 35 of 72




                                                         ATF000140
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.228   Page 36 of 72




                                                         ATF000141
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.229   Page 37 of 72




                                                         ATF000142
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.230   Page 38 of 72




                                                         ATF000143
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.231   Page 39 of 72




                                                         ATF000144
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.232   Page 40 of 72




                                                         ATF000145
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.233   Page 41 of 72




                                                                  ATF000146
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.234   Page 42 of 72




                                                                  ATF000147
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.235   Page 43 of 72




                                                                  ATF000148
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.236   Page 44 of 72




                                                                  ATF000149
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.237   Page 45 of 72




                                                                  ATF000150
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.238   Page 46 of 72




                                                                  ATF000151
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.239   Page 47 of 72




                                                                  ATF000152
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.240   Page 48 of 72




                                                                  ATF000153
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.241   Page 49 of 72




                                                                  ATF000154
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.242   Page 50 of 72




                                                                  ATF000155
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.243   Page 51 of 72




                                                                  ATF000156
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.244   Page 52 of 72




                                                                  ATF000157
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.245   Page 53 of 72




                                                                  ATF000158
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.246   Page 54 of 72




                                                                  ATF000159
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.247   Page 55 of 72




                                                                  ATF000160
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.248   Page 56 of 72




                                                                  ATF000161
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.249   Page 57 of 72




                                                                  ATF000162
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.250   Page 58 of 72




                                                                  ATF000163
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.251   Page 59 of 72




                                                                  ATF000164
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.252   Page 60 of 72




                                                                  ATF000165
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.253   Page 61 of 72




                                                                  ATF000166
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.254   Page 62 of 72




                                                                  ATF000167
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.255   Page 63 of 72




                                                                  ATF000168
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.256   Page 64 of 72




                                                                  ATF000169
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.257   Page 65 of 72




                                                                  ATF000170
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.258   Page 66 of 72




                                                                  ATF000171
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.259   Page 67 of 72




                                                                  ATF000172
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.260   Page 68 of 72




                                                                  ATF000173
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.261   Page 69 of 72




                                                                  ATF000174
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.262   Page 70 of 72




                                                                  ATF000175
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.263   Page 71 of 72




                                                                  ATF000176
Case 1:20-cv-10639-TLL-PTM ECF No. 16-2 filed 07/10/20   PageID.264   Page 72 of 72




                                                                  ATF000177
